Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 26, 2014

                                           No. 04-14-00665-CR

                                  IN RE Michael HURTADO, Relator

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On September 22, 2014, relator filed a pro se petition for writ of mandamus. The court
has determined that it lacks jurisdiction to consider relator’s petition. Accordingly, relator’s
petition is DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a
later date.

           It is so ORDERED on September 26th, 2014.


                                                                    _____________________________
                                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
  This proceeding arises out of Cause No. 2006CR20194C, styled The State of Texas v. Michael Hurtado, pending in
the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.